Exhiit 10.2

EXECUTION COPY

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 
212-902-1000

Opening Transaction

To:

 

Best Buy Co., Inc.

 

 

7601 Penn Avenue South
Richfield, MN 55423
Attention: Ryan Robinson

 

 

 

A/C:

 

028676435

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Re:

 

Uncollared Accelerated Stock Buyback

 

 

 

Ref. No:

 

As provided in the Supplemental Confirmation

 

 

 

Date:

 

June 26, 2007

 

This master confirmation (this “Master Confirmation”), dated as of June 26, 2007
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Best Buy Co., Inc. (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method
for purposes of Section 6(e) of the Agreement, New York law (without regard to
the conflicts of law principles) as the governing law and US Dollars (“USD”) as
the Termination Currency, (ii) the election that subparagraph (ii) of
Section 2(c) will not apply to the Transactions, (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty, with
a “Threshold Amount” of USD100 million).

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.


--------------------------------------------------------------------------------


All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.


1.             SUBJECT TO THE TERMS AND CONDITIONS OF THIS MASTER CONFIRMATION
AND THE RELEVANT SUPPLEMENTAL CONFIRMATION, ON THE INITIAL SHARE DELIVERY DATE
(AS DEFINED BELOW), GS&CO. SHALL DELIVER TO COUNTERPARTY A NUMBER OF SHARES
EQUAL TO THE INITIAL SHARES FOR THE RELEVANT TRANSACTION PURSUANT TO INITIAL
SHARE DELIVERY BELOW, AND COUNTERPARTY SHALL PAY TO GS&CO. CASH IN IMMEDIATELY
AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE PREPAYMENT AMOUNT (AS DEFINED BELOW).
THE ADDITIONAL TERMS OF EACH TRANSACTION SET FORTH BELOW ARE INTENDED TO BE AN
ADJUSTMENT TO THE PREPAYMENT AMOUNT. SOLELY FOR PURPOSES OF THE EQUITY
DEFINITIONS, EACH TRANSACTION SHALL BE TREATED AS IF IT WERE A SHARE FORWARD
TRANSACTION.  HOWEVER, THE PARTIES ACKNOWLEDGE THAT THE TRANSACTION IS A SHARE
BUYBACK TRANSACTION AND IS NOT INTENDED TO EFFECT A NET ISSUANCE OF SHARES OR
RAISE EQUITY CAPITAL FOR COUNTERPARTY.  SET FORTH HEREIN ARE THE TERMS AND
CONDITIONS WHICH, TOGETHER WITH THE TERMS AND CONDITIONS SET FORTH IN EACH
SUPPLEMENTAL CONFIRMATION RELATING TO ANY TRANSACTION, SHALL GOVERN SUCH
TRANSACTION.

General Terms:

 

 

 

 

 

Trade Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

GS&Co.

 

 

 

Shares:

 

Common stock, par value $0.10 per share, of Counterparty (Ticker: BBY)

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

Prepayment\Variable

 

 

Obligation:

 

Applicable

 

 

 

Prepayment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Prepayment Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Valuation:

 

 

 

 

 

VWAP Price:

 

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “BBY.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason, as
reasonably determined by the Calculation Agent. For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and are

 

2


--------------------------------------------------------------------------------


 

 

effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Exchange Act (as defined herein) (such trades, “Rule 10b-18 eligible
transactions”).

 

 

 

Forward Price:

 

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to Valuation Disruption below.

 

 

 

Forward Price

 

 

Adjustment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Calculation Period:

 

The period from and including the Valuation Period Start Date to and including
the Termination Date.

 

 

 

Valuation Period Start Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Termination Date:

 

For each Transaction, the Scheduled Termination Date set forth in the related
Supplemental Confirmation; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of such designation prior to 11:59 p.m. New York City
time on such Exchange Business Day.

 

 

 

First Acceleration Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Valuation Disruption:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone either or both of the Valuation Period Start Date or the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Calculation Period or the
Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.

 

3


--------------------------------------------------------------------------------


 

 

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Procedures:

 

If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable. If the Number of Shares to be Delivered is negative, then the
Counterparty Settlement Provisions in Annex A shall apply.

 

 

 

Physical Settlement:

 

Applicable to GS&Co.; provided that GS&Co. does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by GS&Co. to Counterparty under any
Transaction.

 

 

 

Number of Shares

 

 

to be Delivered:

 

A number of Shares equal to (x)(a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (y) the
number of Initial Shares.

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

 

Settlement Date:

 

The date that is one Settlement Cycle immediately following the Termination
Date.

 

 

 

Settlement Currency:

 

USD

 

 

 

Initial Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

 

 

Initial Share Delivery Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Initial Shares:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Event:

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

 

 

It shall constitute an additional Potential Adjustment Event if the Termination
Date for any Transaction is postponed pursuant to “Valuation Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the such Transaction as necessary to
preserve as nearly as practicable the fair value of such Transaction to GS&Co.
prior to such postponement.

 

4


--------------------------------------------------------------------------------


 

Extraordinary Dividend:

 

For any fiscal quarter of the Issuer occurring (in whole or in part) during the
period from and including the Valuation Period Start Date to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such fiscal quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same fiscal quarter,
exceeds the Ordinary Dividend Amount. For the avoidance of doubt, it being
understood that extraordinary and ordinary dividends shall only be authorized
and declared by the Board of Directors of the Counterparty.

 

 

 

Ordinary Dividend Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

Extraordinary Events:

Consequences of

Merger Events:

(a)

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

 

(b)

 

Share-for-Other:

 

Cancellation and Payment

 

 

 

 

 

 

 

(c)

 

Share-for-Combined:

 

Component Adjustment

 

Tender Offer:

 

Applicable; provided that Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 

Consequences of

Tender Offers:

(a)

Share-for-Share:

 

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

 

 

 

(b)

Share-for-Other:

 

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

 

 

 

(c)

Share-for-Combined:

 

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

Nationalization,
Insolvency or Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors), and if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

5


--------------------------------------------------------------------------------


 

Additional Disruption Events:

 

 

 

 

 

 

(a)

Change in Law:

 

Applicable

 

 

 

 

 

 

(b)

Failure to Deliver:

 

Applicable

 

 

 

 

 

 

(c)

Insolvency Filing:

 

Applicable

 

 

 

 

 

 

(d)

Loss of Stock Borrow:

 

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are hereby amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

 

 

 

 

 

 

 

Hedging Party:

 

GS&Co.

 

 

 

 

 

 

 

Determining Party:

 

GS&Co.

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

 

 

 

 

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Calculation Period,
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the Affected Transactions.

 

 

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

 

Applicable

 

 

 

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.

 

 

 

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York

 

 

 

 

For A/C Goldman, Sachs & Co.

 

 

 

 

A/C # 930-1-011483

 

 

 

 

ABA: 021-000021

 

 

 

 

 

 

 

Counterparty’s Contact Details

 

 

 

 

for Purpose of Giving Notice:

 

Best Buy Co., Inc.

 

 

 

 

7601 Penn Avenue South

 

 

 

 

Richfield, MN 55423

 

 

 

 

Attention: Director, Treasury

 

 

 

 

Telephone No.: (612) 291-9274

 

 

 

 

Facsimile No.: (952) 430-6389

 

 

 

6


--------------------------------------------------------------------------------


 

 

With a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

885 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Carlos Alvarez, Esq.

 

 

 

GS&Co.’s Contact Details for

 

 

 

 

Purpose of Giving Notice:

 

Telephone No.:

 

(212) 902-8996

 

 

Facsimile No.:

 

(212) 902-0112

 

 

Attention: Equity Operations: Options and Derivatives

 

 

 

 

 

With a copy to:

 

 

Tracey McCabe

 

 

Equity Capital Markets

 

 

One New York Plaza

 

 

New York, NY 10004

 

 

Telephone No.:

 

(212) 357-0428

 

 

Facsimile No.:

 

(212) 902-3000

 


2.             CALCULATION AGENT.                                              
GS&CO.


3.             ADDITIONAL MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF
GS&CO. AND COUNTERPARTY.  IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND
COVENANTS IN THE AGREEMENT, EACH PARTY REPRESENTS, WARRANTS AND COVENANTS TO THE
OTHER PARTY THAT:


(I)    ELIGIBLE CONTRACT PARTICIPANT.  IT IS AN “ELIGIBLE CONTRACT PARTICIPANT”,
AS DEFINED IN THE U.S. COMMODITY EXCHANGE ACT (AS AMENDED), AND IS ENTERING INTO
EACH TRANSACTION HEREUNDER AS PRINCIPAL (AND NOT AS AGENT OR IN ANY OTHER
CAPACITY, FIDUCIARY OR OTHERWISE) AND NOT FOR THE BENEFIT OF ANY THIRD PARTY.


(II)   ACCREDITED INVESTOR.  EACH PARTY ACKNOWLEDGES THAT THE OFFER AND SALE OF
EACH TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF SECTION
4(2) THEREOF AND THE PROVISIONS OF REGULATION D PROMULGATED THEREUNDER
(“REGULATION D”).  ACCORDINGLY, EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER
THAT (I) IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN EACH TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS
INVESTMENT, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED UNDER
REGULATION D AND (III) THE DISPOSITION OF EACH TRANSACTION IS RESTRICTED UNDER
THIS MASTER CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES LAWS.


4.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF
COUNTERPARTY.  IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND COVENANTS IN
THE AGREEMENT, COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO GS&CO. THAT:

(a)           It is not entering into any Transaction (i) on the basis of, and
is not aware of, any material non-public information with respect to the Shares
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares), in each case for the purpose of inducing the
purchase or sale of the Shares by others.

(b)           Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.

(c)           Counterparty intends that each Transaction qualifies as an equity
instrument for purposes of EITF Issue No. 00-19 as in effect on the Trade Date. 
Notwithstanding the foregoing and without limiting the generality of Section
13.1 of the Equity Definitions, it acknowledges that neither GS&Co. nor any of
its affiliates is making any representations or warranties or taking any
position or expressing any view with respect to the treatment of any Transaction
under any accounting standards including FASB Statements 128, 133 as amended, or
149, 150, EITF

7


--------------------------------------------------------------------------------


00-19, 01-6 or EITF 03-6 (or any successor issue statements) or under the
Financial Accounting Standards Board’s Liabilities & Equity Project.

(d)           As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and its most recent Annual Report on Form 10-K, together with all reports
subsequently filed by it pursuant to the Exchange Act, taken together and as
amended and supplemented to the date of this representation, do not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(e)           Counterparty is aware of its reporting obligations under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable, in
respect of the Transaction.

(f)            The shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
GS&Co. of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
“Regulation M Period” means, for any Transaction, the period commencing on the
Valuation Period Start Date for such Transaction and ending on the last day of
the Relevant Period (as defined below) for such Transaction, or such earlier day
as elected by GS&Co. and communicated to Counterparty on such day. “Relevant
Period” means, for any Transaction, the period commencing on the first day of
the Calculation Period for such Transaction and ending on the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions Relating to Friendly
Transaction Announcements” below), or such earlier day as elected by GS&Co. and
communicated to Counterparty on such day.

(g)           As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date, the Settlement Date and the Second Settlement Date, if any, for
each Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

(h)           Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(i)            Counterparty will not take any action that would limit or in any
way adversely affect GS&Co.’s rights under the Agreement, this Master
Confirmation or any Supplemental Confirmation.

(j)            With the exception of any Collared Accelerated Stock Buyback
transaction evidenced by the other confirmation dated June 26, 2007 between
Counterparty and GS&Co. and any supplemental confirmations thereto Counterparty
has not and, during the Relevant Period or, if applicable, the Settlement
Valuation Period for any Transaction, will not enter into agreements similar to
the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation.  In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Termination Date or extension of the Settlement Valuation Period pursuant
to Valuation Disruption above, Counterparty shall promptly amend such
transaction to avoid any such overlap.

8


--------------------------------------------------------------------------------



5.             REGULATORY DISRUPTION.  IN THE EVENT THAT GS&CO. CONCLUDES, IN
ITS REASONABLE DISCRETION, THAT IT IS APPROPRIATE WITH RESPECT TO ANY LEGAL,
REGULATORY OR SELF-REGULATORY REQUIREMENTS OR RELATED POLICIES AND PROCEDURES
(WHETHER OR NOT SUCH REQUIREMENTS, POLICIES OR PROCEDURES ARE IMPOSED BY LAW OR
HAVE BEEN VOLUNTARILY ADOPTED BY GS&CO.), FOR IT TO REFRAIN FROM PURCHASING
SHARES ON ANY SCHEDULED TRADING DAY DURING THE CALCULATION PERIOD OR, IF
APPLICABLE, THE SETTLEMENT VALUATION PERIOD, GS&CO. MAY BY WRITTEN NOTICE TO
COUNTERPARTY ELECT TO DEEM THAT A MARKET DISRUPTION EVENT HAS OCCURRED ON SUCH
SCHEDULED TRADING DAY.  THE NOTICE SHALL NOT SPECIFY, AND GS&CO. SHALL NOT
OTHERWISE COMMUNICATE TO COUNTERPARTY, THE REASON FOR GS&CO.’S ELECTION.


6.             10B5-1 PLAN.  COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO
GS&CO. THAT:


(A)           COUNTERPARTY IS ENTERING INTO THIS MASTER CONFIRMATION AND EACH
TRANSACTION HEREUNDER IN GOOD FAITH AND NOT AS PART OF A PLAN OR SCHEME TO EVADE
THE PROHIBITIONS OF RULE 10B5-1 UNDER THE EXCHANGE ACT (“RULE 10B5-1”) OR ANY
OTHER ANTIFRAUD OR ANTI-MANIPULATION PROVISIONS OF THE FEDERAL OR APPLICABLE
STATE SECURITIES LAWS AND THAT IT HAS NOT ENTERED INTO OR ALTERED AND WILL NOT
ENTER INTO OR ALTER ANY CORRESPONDING OR HEDGING TRANSACTION OR POSITION WITH
RESPECT TO THE SHARES.  COUNTERPARTY ACKNOWLEDGES THAT IT IS THE INTENT OF THE
PARTIES THAT EACH TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION COMPLY
WITH THE REQUIREMENTS OF PARAGRAPHS (C)(1)(I)(A) AND (B) OF RULE 10B5-1 AND EACH
TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION SHALL BE INTERPRETED TO
COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C).


(B)           COUNTERPARTY WILL NOT SEEK TO CONTROL OR INFLUENCE GS&CO.’S
DECISION TO MAKE ANY “PURCHASES OR SALES” (WITHIN THE MEANING OF RULE
10B5-1(C)(1)(I)(B)(3)) UNDER ANY TRANSACTION ENTERED INTO UNDER THIS MASTER
CONFIRMATION, INCLUDING, WITHOUT LIMITATION, GS&CO.’S DECISION TO ENTER INTO ANY
HEDGING TRANSACTIONS.


(C)           COUNTERPARTY ACKNOWLEDGES AND AGREES THAT ANY AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION OF THIS MASTER CONFIRMATION OR THE RELEVANT
SUPPLEMENTAL CONFIRMATION MUST BE EFFECTED IN ACCORDANCE WITH THE REQUIREMENTS
FOR THE AMENDMENT OR TERMINATION OF A “PLAN” AS DEFINED IN RULE 10B5-1(C).


7.             COUNTERPARTY PURCHASES.


COUNTERPARTY (OR ANY “AFFILIATED PURCHASER” AS DEFINED IN RULE 10B-18 UNDER THE
EXCHANGE ACT (“RULE 10B-18”)) SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
GS&CO., DIRECTLY OR INDIRECTLY PURCHASE ANY SHARES (INCLUDING BY MEANS OF A
DERIVATIVE INSTRUMENT), LISTED CONTRACTS ON THE SHARES OR SECURITIES THAT ARE
CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR SHARES (INCLUDING, WITHOUT
LIMITATION, ANY RULE 10B-18 PURCHASES OF BLOCKS (AS DEFINED IN RULE 10B-18))
DURING ANY RELEVANT PERIOD OR, IF APPLICABLE, SETTLEMENT VALUATION PERIOD,
EXCEPT THROUGH GS&CO.; PROVIDED THAT PURCHASES EFFECTED BY OR FOR AN ISSUER PLAN
BY AN AGENT INDEPENDENT OF THE ISSUER WITHIN THE MEANING OF RULE
10B-18(A)(13)(II) SHALL NOT BE SUBJECT TO THIS SECTION 7.


8.             SPECIAL PROVISIONS FOR MERGER TRANSACTIONS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN OR IN THE EQUITY DEFINITIONS:


(A)           COUNTERPARTY AGREES THAT IT:


(I)            WILL NOT DURING THE PERIOD COMMENCING ON THE TRADE DATE THROUGH
THE END OF THE RELEVANT PERIOD FOR ANY TRANSACTION MAKE, OR PERMIT TO BE MADE,
ANY PUBLIC ANNOUNCEMENT (AS DEFINED IN RULE 165(F) UNDER THE SECURITIES ACT) OF
ANY MERGER TRANSACTION OR POTENTIAL MERGER TRANSACTION UNLESS SUCH PUBLIC
ANNOUNCEMENT IS MADE PRIOR TO THE OPENING OR AFTER THE CLOSE OF THE REGULAR
TRADING SESSION ON THE EXCHANGE FOR THE SHARES;


(II)           SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO THE NEXT OPENING OF THE
REGULAR TRADING SESSION ON THE EXCHANGE) NOTIFY GS&CO. FOLLOWING ANY SUCH
ANNOUNCEMENT THAT SUCH ANNOUNCEMENT HAS BEEN MADE; AND


(III)          SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO THE NEXT OPENING OF THE
REGULAR TRADING SESSION ON THE EXCHANGE) PROVIDE GS&CO. WITH WRITTEN NOTICE
SPECIFYING (I) COUNTERPARTY’S AVERAGE DAILY RULE 10B-18 PURCHASES (AS DEFINED IN
RULE 10B-18) DURING THE THREE FULL CALENDAR MONTHS IMMEDIATELY PRECEDING THE
ANNOUNCEMENT DATE THAT WERE NOT EFFECTED THROUGH GS&CO. OR ITS AFFILIATES AND
(II) THE NUMBER OF SHARES PURCHASED PURSUANT TO THE PROVISO IN RULE 10B-18(B)(4)
UNDER THE EXCHANGE ACT FOR THE THREE FULL CALENDAR MONTHS PRECEDING THE
ANNOUNCEMENT DATE.

9


--------------------------------------------------------------------------------



SUCH WRITTEN NOTICE SHALL BE DEEMED TO BE A CERTIFICATION BY COUNTERPARTY TO
GS&CO. THAT SUCH INFORMATION IS TRUE AND CORRECT.  IN ADDITION, COUNTERPARTY
SHALL PROMPTLY NOTIFY GS&CO. OF THE EARLIER TO OCCUR OF THE COMPLETION OF SUCH
TRANSACTION AND THE COMPLETION OF THE VOTE BY TARGET SHAREHOLDERS.  COUNTERPARTY
ACKNOWLEDGES THAT ANY SUCH NOTICE MAY CAUSE THE TERMS OF ANY TRANSACTION TO BE
ADJUSTED OR SUCH TRANSACTION TO BE TERMINATED; ACCORDINGLY, COUNTERPARTY
ACKNOWLEDGES THAT ITS DELIVERY OF SUCH NOTICE MUST COMPLY WITH THE STANDARDS SET
FORTH IN SECTION 7 ABOVE.


(B)           IN CONNECTION WITH ANY MERGER TRANSACTION, GS&CO. IN ITS
REASONABLE DISCRETION MAY (I) SUSPEND THE CALCULATION PERIOD AND/OR THE RELEVANT
PERIOD AND POSTPONE THE TERMINATION DATE AND MAKE RELATED ADJUSTMENTS AS THOUGH
SUCH EVENT WERE A POTENTIAL ADJUSTMENT EVENT OR (II) TREAT THE OCCURRENCE OF
SUCH PUBLIC ANNOUNCEMENT AS AN ADDITIONAL TERMINATION EVENT WITH COUNTERPARTY AS
THE SOLE AFFECTED PARTY AND THE TRANSACTIONS HEREUNDER AS THE AFFECTED
TRANSACTIONS.


“MERGER TRANSACTION” MEANS ANY MERGER, ACQUISITION OR SIMILAR TRANSACTION
INVOLVING A RECAPITALIZATION AS CONTEMPLATED BY RULE 10B-18(A)(13)(IV) UNDER THE
EXCHANGE ACT.


9.             SPECIAL PROVISIONS FOR FRIENDLY TRANSACTION ANNOUNCEMENTS.


(A)           IF A FRIENDLY TRANSACTION ANNOUNCEMENT OCCURS AFTER THE TRADE
DATE, BUT PRIOR TO THE FIRST ACCELERATION DATE OF ANY TRANSACTION, THE FIRST
ACCELERATION DATE SHALL BE THE DATE OF SUCH FRIENDLY TRANSACTION ANNOUNCEMENT.


(B)           “FRIENDLY TRANSACTION ANNOUNCEMENT” MEANS (I) AN ACQUISITION
TRANSACTION ANNOUNCEMENT BY COUNTERPARTY OR ITS BOARD OF DIRECTORS PRIOR TO THE
LAST DAY OF THE RELEVANT PERIOD OR ANY EARLIER DATE OF TERMINATION OR
CANCELLATION OF THE RELEVANT TRANSACTION PURSUANT TO SECTION 6 OF THE AGREEMENT
OR ARTICLE 12 OF THE EQUITY DEFINITIONS (SUCH DATE, THE “ACTUAL TERMINATION
DATE”), (II) AN ANNOUNCEMENT PRIOR TO THE DATE THREE MONTHS FOLLOWING THE
SCHEDULED TERMINATION DATE THAT AN ACQUISITION TRANSACTION THAT IS THE SUBJECT
OF AN ACQUISITION TRANSACTION ANNOUNCEMENT OCCURRING PRIOR TO THE ACTUAL
TERMINATION DATE HAS BEEN APPROVED, AGREED TO, RECOMMENDED BY OR OTHERWISE
CONSENTED TO BY COUNTERPARTY OR ITS BOARD OF DIRECTORS, OR NEGOTIATED BY
COUNTERPARTY OR ANY AUTHORIZED REPRESENTATIVE OF COUNTERPARTY, OR (III) WHERE
COUNTERPARTY OR ITS BOARD OF DIRECTORS HAS A LEGAL OBLIGATION TO MAKE A
RECOMMENDATION TO ITS SHAREHOLDERS IN RESPECT OF ANY SUCH ACQUISITION
TRANSACTION PRIOR TO THE DATE THREE MONTHS FOLLOWING THE SCHEDULED TERMINATION
DATE, THE ABSENCE OF A RECOMMENDATION THAT ITS SHAREHOLDERS REJECT SUCH
TRANSACTION.


“ACQUISITION TRANSACTION ANNOUNCEMENT” MEANS (I) THE ANNOUNCEMENT OF AN
ACQUISITION TRANSACTION, (II) AN ANNOUNCEMENT THAT COUNTERPARTY OR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO AN AGREEMENT, A LETTER OF INTENT OR AN
UNDERSTANDING DESIGNED TO RESULT IN AN ACQUISITION TRANSACTION, (III) THE
ANNOUNCEMENT OF THE INTENTION TO SOLICIT OR ENTER INTO, OR TO EXPLORE STRATEGIC
ALTERNATIVES OR OTHER SIMILAR UNDERTAKING THAT MAY INCLUDE, AN ACQUISITION
TRANSACTION, OR (IV) ANY OTHER ANNOUNCEMENT THAT IN THE REASONABLE JUDGMENT OF
THE CALCULATION AGENT MAY RESULT IN AN ACQUISITION TRANSACTION. FOR THE
AVOIDANCE OF DOUBT, ANNOUNCEMENTS AS USED IN THE DEFINITION OF ACQUISITION
TRANSACTION ANNOUNCEMENT REFER TO ANY PUBLIC ANNOUNCEMENT WHETHER MADE BY THE
ISSUER OR A THIRD PARTY.


“ACQUISITION TRANSACTION” MEANS (I) ANY MERGER EVENT (FOR PURPOSES OF THIS
DEFINITION THE DEFINITION OF MERGER EVENT SHALL BE READ WITH THE REFERENCES
THEREIN TO “100%” BEING REPLACED BY “15%” AND TO “50%” BY “75%” AND WITHOUT
REFERENCE TO THE CLAUSE BEGINNING IMMEDIATELY FOLLOWING THE DEFINITION OF
REVERSE MERGER THEREIN TO THE END OF SUCH DEFINITION) OR TENDER OFFER, OR ANY
OTHER TRANSACTION INVOLVING THE MERGER OF COUNTERPARTY WITH OR INTO ANY THIRD
PARTY, (II) THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
COUNTERPARTY, (III) A RECAPITALIZATION, RECLASSIFICATION, BINDING SHARE EXCHANGE
OR OTHER SIMILAR TRANSACTION AND (IV) ANY TRANSACTION IN WHICH COUNTERPARTY OR
ITS BOARD OF DIRECTORS HAS A LEGAL OBLIGATION TO MAKE A RECOMMENDATION TO ITS
SHAREHOLDERS IN RESPECT OF SUCH TRANSACTION (WHETHER PURSUANT TO RULE 14E-2
UNDER THE EXCHANGE ACT OR OTHERWISE).


10.           AUTOMATIC TERMINATION PROVISIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 6 OF THE AGREEMENT, IF A TERMINATION PRICE IS SPECIFIED IN
ONE OR MORE SUPPLEMENTAL CONFIRMATIONS, THEN AN ADDITIONAL TERMINATION EVENT
WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY AND ALL TRANSACTIONS TO WHICH SUCH
SUPPLEMENTAL CONFIRMATIONS RELATE AS AFFECTED TRANSACTIONS WILL AUTOMATICALLY
OCCUR WITHOUT ANY NOTICE OR ACTION

10


--------------------------------------------------------------------------------



BY GS&CO. OR COUNTERPARTY IF THE PRICE OF THE SHARES ON THE EXCHANGE AT ANY TIME
FALLS BELOW SUCH TERMINATION PRICE.  THE EXCHANGE BUSINESS DAY THAT THE PRICE OF
THE SHARES ON THE EXCHANGE AT ANY TIME FALLS BELOW THE TERMINATION PRICE WILL BE
THE “EARLY TERMINATION DATE” FOR PURPOSES OF THE AGREEMENT.


11.                               ACKNOWLEDGMENTS.  (A) THE PARTIES HERETO
INTEND FOR:


(I)           EACH TRANSACTION TO BE A “SECURITIES CONTRACT” AS DEFINED IN
SECTION 741(7) OF THE BANKRUPTCY CODE, A “SWAP AGREEMENT” AS DEFINED IN SECTION
101(53B) OF THE BANKRUPTCY CODE AND A “FORWARD CONTRACT” AS DEFINED IN SECTION
101(25) OF THE BANKRUPTCY CODE, AND THE PARTIES HERETO TO BE ENTITLED TO THE
PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(17),
362(B)(27), 362(O), 546(E), 546(G), 546(J), 555, 556, 560 AND 561 OF THE
BANKRUPTCY CODE;


(II)          THE AGREEMENT TO BE A “MASTER NETTING AGREEMENT” AS DEFINED IN
SECTION 101(38A) OF THE BANKRUPTCY CODE;


(III)         A PARTY’S RIGHT TO LIQUIDATE, TERMINATE OR ACCELERATE ANY
TRANSACTION, NET OUT OR OFFSET TERMINATION VALUES OR PAYMENT AMOUNTS, AND TO
EXERCISE ANY OTHER REMEDIES UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
TERMINATION EVENT UNDER THE AGREEMENT WITH RESPECT TO THE OTHER PARTY OR ANY
EXTRAORDINARY EVENT THAT RESULTS IN THE TERMINATION OR CANCELLATION OF ANY
TRANSACTION TO CONSTITUTE A “CONTRACTUAL RIGHT” (AS DEFINED IN THE BANKRUPTCY
CODE);


(IV)         ANY CASH, SECURITIES OR OTHER PROPERTY TRANSFERRED AS PERFORMANCE
ASSURANCE, CREDIT SUPPORT OR COLLATERAL WITH RESPECT TO EACH TRANSACTION TO
CONSTITUTE “MARGIN PAYMENTS” (AS DEFINED IN THE BANKRUPTCY CODE); AND


(V)          ALL PAYMENTS FOR, UNDER OR IN CONNECTION WITH EACH TRANSACTION, ALL
PAYMENTS FOR THE SHARES (INCLUDING, FOR THE AVOIDANCE OF DOUBT, PAYMENT OF THE
PREPAYMENT AMOUNT) AND THE TRANSFER OF SUCH SHARES TO CONSTITUTE “SETTLEMENT
PAYMENTS” AND “TRANSFERS” (AS DEFINED IN THE BANKRUPTCY CODE).

(b)           Counterparty acknowledges that:

(i)           during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish or adjust its hedge position with respect to such Transaction;

(ii)          GS&Co. and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;

(iii)         GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)         any market activities of GS&Co. and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)          each Transaction is a derivatives transaction in which it has
granted GS&Co. an option;  GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

(c)           Counterparty and GS&Co. agree that neither Counterparty nor
GS&Co., nor any of their respective affiliates, intend to treat the payment of
the Initial Purchase Price by Counterparty to GS&Co. on the Prepayment Date with
respect to any Transaction as a loan for purposes of filing any U.S. federal,
state, local or other tax return.

11


--------------------------------------------------------------------------------


(d)           GS&Co. represents and warrants to Counterparty that (A) on the
Trade Date, GS&Co. and its affiliates subject to aggregation with GS&Co. for the
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
do not “beneficially own” (within the meaning of Section 13 under the Exchange
Act and the rules promulgated thereunder) a number of Shares in excess of 5% of
the number of Shares outstanding on the Trade Date (based on the total number of
Shares outstanding shown on Counterparty’s Annual Report on Form 10-K for the
fiscal year ended March 3, 2007) and (B) no delivery of Shares on any of the
Prepayment Date, the Initial Share Delivery Date, the Settlement Date or the
Second Settlement Date, if any, for any Transaction will constitute in excess of
5% of the number of Shares outstanding on such date (based on the total number
of Shares outstanding shown on Counterparty’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q).


12.           CREDIT SUPPORT DOCUMENTS.  THE PARTIES HERETO ACKNOWLEDGE THAT NO
TRANSACTION HEREUNDER IS SECURED BY ANY COLLATERAL THAT WOULD OTHERWISE SECURE
THE OBLIGATIONS OF COUNTERPARTY HEREIN OR PURSUANT TO THE AGREEMENT.


13.           LIMITATION ON SET-OFF.  (A) THE PARTIES AGREE THAT UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT OR TERMINATION EVENT WITH RESPECT TO A PARTY
WHO IS THE DEFAULTING PARTY OR AN AFFECTED PARTY (“X”), THE OTHER PARTY (“Y”)
WILL HAVE THE RIGHT (BUT NOT BE OBLIGED) WITHOUT PRIOR NOTICE TO X OR ANY OTHER
PERSON TO SET-OFF OR APPLY ANY OBLIGATION OF X OWED TO Y (OR ANY AFFILIATE OF Y)
(WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR NOT ARISING UNDER THE
AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF PAYMENT OR BOOKING OFFICE OF
THE OBLIGATION) AGAINST ANY OBLIGATION OF Y (OR ANY AFFILIATE OF Y) OWED TO X
(WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR NOT ARISING UNDER THE
AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF PAYMENT OR BOOKING OFFICE OF
THE OBLIGATION).  Y WILL GIVE NOTICE TO THE OTHER PARTY OF ANY SET-OFF EFFECTED
UNDER THIS SECTION 13.


AMOUNTS (OR THE RELEVANT PORTION OF SUCH AMOUNTS) SUBJECT TO SET-OFF MAY BE
CONVERTED BY Y INTO THE TERMINATION CURRENCY AT THE RATE OF EXCHANGE AT WHICH
SUCH PARTY WOULD BE ABLE, ACTING IN A REASONABLE MANNER AND IN GOOD FAITH, TO
PURCHASE THE RELEVANT AMOUNT OF SUCH CURRENCY.  IF ANY OBLIGATION IS
UNASCERTAINED, Y MAY IN GOOD FAITH ESTIMATE THAT OBLIGATION AND SET-OFF IN
RESPECT OF THE ESTIMATE, SUBJECT TO THE RELEVANT PARTY ACCOUNTING TO THE OTHER
WHEN THE OBLIGATION IS ASCERTAINED.  NOTHING IN THIS SECTION 13 SHALL BE
EFFECTIVE TO CREATE A CHARGE OR OTHER SECURITY INTEREST.  THIS SECTION 13 SHALL
BE WITHOUT PREJUDICE AND IN ADDITION TO ANY RIGHT OF SET-OFF, COMBINATION OF
ACCOUNTS, LIEN OR OTHER RIGHT TO WHICH ANY PARTY IS AT ANY TIME OTHERWISE
ENTITLED (WHETHER BY OPERATION OF LAW, CONTRACT OR OTHERWISE).


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, GS&CO.
AGREES NOT TO SET OFF OR NET AMOUNTS DUE FROM COUNTERPARTY WITH RESPECT TO ANY
TRANSACTION AGAINST AMOUNTS DUE FROM GS&CO. TO COUNTERPARTY WITH RESPECT TO
CONTRACTS OR INSTRUMENTS THAT ARE NOT EQUITY CONTRACTS.  “EQUITY CONTRACT” MEANS
ANY TRANSACTION OR INSTRUMENT THAT DOES NOT CONVEY RIGHTS TO GS&CO. THAT ARE
SENIOR TO CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF COUNTERPARTY’S
BANKRUPTCY.


14.           DELIVERY OF SHARES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, GS&CO. MAY, BY PRIOR NOTICE TO COUNTERPARTY, SATISFY ITS OBLIGATION TO
DELIVER ANY SHARES OR OTHER SECURITIES ON ANY DATE DUE (AN “ORIGINAL DELIVERY
DATE”) BY MAKING SEPARATE DELIVERIES OF SHARES OR SUCH SECURITIES, AS THE CASE
MAY BE, AT MORE THAN ONE TIMES ON OR PRIOR TO SUCH ORIGINAL DELIVERY DATE, SO
LONG AS THE AGGREGATE NUMBER OF SHARES AND OTHER SECURITIES SO DELIVERED ON OR
PRIOR TO SUCH ORIGINAL DELIVERY DATE IS EQUAL TO THE NUMBER REQUIRED TO BE
DELIVERED ON SUCH ORIGINAL DELIVERY DATE.  IN ADDITION, IF GS&CO. DETERMINES, IN
ITS SOLE DISCRETION, THAT DELIVERY OF SHARES OR OTHER SECURITIES, AS THE CASE
MAY BE, ON AN ORIGINAL DELIVERY DATE COULD GIVE RISE TO PAYMENT, REPORTING OR
REGISTRATION OBLIGATIONS OR OTHER REQUIREMENTS APPLICABLE TO GS&CO. UNDER ANY
STATE OR FEDERAL LAWS, REGULATIONS OR REGULATORY ORDERS APPLICABLE TO OWNERSHIP
OF SHARES OR SUCH OTHER SECURITIES OR POLICIES OF GS&CO. RELATED TO COMPLIANCE
THEREWITH, GS&CO. MAY, BY NOTICE TO COUNTERPARTY PRIOR TO ANY ORIGINAL DELIVERY
DATE, ELECT TO SATISFY ITS OBLIGATION TO DELIVER ANY SHARES OR OTHER SECURITIES
TO BE DELIVERED HEREUNDER ON SUCH ORIGINAL DELIVERY DATE BY MAKING SEPARATE
DELIVERIES OF SHARES OR SUCH OTHER SECURITIES, AS THE CASE MAY BE, ON SUCH
ORIGINAL DELIVERY DATE AND UP TO THREE EXCHANGE BUSINESS DAYS IMMEDIATELY
FOLLOWING SUCH ORIGINAL DELIVERY DATE, SO LONG AS THE AGGREGATE NUMBER OF SHARES
AND OTHER SECURITIES SO DELIVERED IS EQUAL TO THE NUMBER REQUIRED TO BE
DELIVERED ON SUCH ORIGINAL DELIVERY DATE.


15.           EARLY TERMINATION.  IN THE EVENT THAT AN EARLY TERMINATION DATE
(WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR A TERMINATION EVENT) OCCURS OR IS
DESIGNATED WITH RESPECT TO ANY TRANSACTION (EXCEPT AS A RESULT OF A MERGER EVENT
IN WHICH THE CONSIDERATION OR PROCEEDS TO BE PAID TO HOLDERS OF SHARES CONSISTS
SOLELY OF CASH), IF EITHER PARTY

12


--------------------------------------------------------------------------------



WOULD OWE ANY AMOUNT TO THE OTHER PARTY PURSUANT TO SECTION 6(D)(II) OF THE
AGREEMENT (ANY SUCH AMOUNT, A “PAYMENT AMOUNT”), THEN, IN LIEU OF ANY PAYMENT OF
SUCH PAYMENT AMOUNT, COUNTERPARTY MAY, NO LATER THAN THE EARLY TERMINATION DATE
OR THE DATE ON WHICH SUCH TRANSACTION IS TERMINATED, ELECT TO DELIVER OR FOR
GS&CO. TO DELIVER, AS THE CASE MAY BE, TO THE OTHER PARTY A NUMBER OF SHARES
(OR, IN THE CASE OF A MERGER EVENT, A NUMBER OF UNITS, EACH COMPRISING THE
NUMBER OR AMOUNT OF THE SECURITIES OR PROPERTY THAT A HYPOTHETICAL HOLDER OF ONE
SHARE WOULD RECEIVE IN SUCH MERGER EVENT (EACH SUCH UNIT, AN “ALTERNATIVE
DELIVERY UNIT” AND, THE SECURITIES OR PROPERTY COMPRISING SUCH UNIT,
“ALTERNATIVE DELIVERY PROPERTY”)) WITH A VALUE EQUAL TO THE PAYMENT AMOUNT, AS
DETERMINED BY THE CALCULATION AGENT (AND THE PARTIES AGREE THAT, IN MAKING SUCH
DETERMINATION OF VALUE, THE CALCULATION AGENT MAY TAKE INTO ACCOUNT A NUMBER OF
FACTORS, INCLUDING THE MARKET PRICE OF THE SHARES OR ALTERNATIVE DELIVERY
PROPERTY ON THE EARLY TERMINATION DATE AND, IF SUCH DELIVERY IS MADE BY GS&CO.,
THE PRICES AT WHICH GS&CO. PURCHASES SHARES OR ALTERNATIVE DELIVERY PROPERTY TO
FULFILL ITS DELIVERY OBLIGATIONS UNDER THIS SECTION 15); PROVIDED THAT IN
DETERMINING THE COMPOSITION OF ANY ALTERNATIVE DELIVERY UNIT, IF THE RELEVANT
MERGER EVENT INVOLVES A CHOICE OF CONSIDERATION TO BE RECEIVED BY HOLDERS, SUCH
HOLDER SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE MAXIMUM POSSIBLE AMOUNT OF
CASH. IF SUCH DELIVERY IS MADE BY COUNTERPARTY, PARAGRAPHS 2 THROUGH 7 OF ANNEX
A SHALL APPLY AS IF SUCH DELIVERY WERE A SETTLEMENT OF THE TRANSACTION TO WHICH
NET SHARE SETTLEMENT APPLIED, THE CASH SETTLEMENT PAYMENT DATE WERE THE EARLY
TERMINATION DATE AND THE FORWARD CASH SETTLEMENT AMOUNT WERE ZERO (0) MINUS THE
PAYMENT AMOUNT OWED BY COUNTERPARTY.


16.           CALCULATIONS AND PAYMENT DATE UPON EARLY TERMINATION.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT IN CALCULATING LOSS PURSUANT TO SECTION 6 OF THE
AGREEMENT, GS&CO. MAY (BUT NEED NOT) DETERMINE LOSSES WITHOUT REFERENCE TO
ACTUAL LOSSES INCURRED BUT BASED ON EXPECTED LOSSES ASSUMING A COMMERCIALLY
REASONABLE (INCLUDING WITHOUT LIMITATION WITH REGARD TO REASONABLE LEGAL AND
REGULATORY GUIDELINES) RISK BID WERE USED TO DETERMINE LOSS TO AVOID AWAITING
THE DELAY ASSOCIATED WITH CLOSING OUT ANY HEDGE OR RELATED TRADING POSITION IN A
COMMERCIALLY REASONABLE MANNER PRIOR TO OR SOONER FOLLOWING THE DESIGNATION OF
AN EARLY TERMINATION DATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION
6(D)(II) OF THE AGREEMENT, ALL AMOUNTS CALCULATED AS BEING DUE IN RESPECT OF AN
EARLY TERMINATION DATE UNDER SECTION 6(E) OF THE AGREEMENT WILL BE PAYABLE ON
THE DAY THAT NOTICE OF THE AMOUNT PAYABLE IS EFFECTIVE; PROVIDED THAT IF
COUNTERPARTY ELECTS TO RECEIVE SHARES OR ALTERNATIVE DELIVERY PROPERTY IN
ACCORDANCE WITH SECTION 15, SUCH SHARES OR ALTERNATIVE DELIVERY PROPERTY SHALL
BE DELIVERED ON A DATE SELECTED BY GS&CO. AS PROMPTLY AS PRACTICABLE.


17.           SPECIAL PROVISIONS FOR COUNTERPARTY PAYMENTS.  EACH PARTY
ACKNOWLEDGES THAT COUNTERPARTY SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT, PURSUANT TO SECTION 6(E) OF THE
AGREEMENT (INCLUDING PURSUANT TO THE MODIFICATION OF THE APPLICATION OF SECTIONS
12.7 OR 12.9 OF THE EQUITY DEFINITIONS (EXCEPT WITH RESPECT TO ANY PORTION OF
THE CONSIDERATION FOR THE SHARES CONSISTING OF CASH IN THE EVENT OF A MERGER
EVENT OR TENDER OFFER)) FOLLOWING THE OCCURRENCE OF AN EARLY TERMINATION DATE OR
EXTRAORDINARY EVENT, BY ELECTING TO SHARE SETTLE THE TRANSACTIONS UNDER THIS
MASTER CONFIRMATION PURSUANT TO THE TERMS AND CONDITIONS OF THE COUNTERPARTY
SETTLEMENT PROVISIONS SET FORTH IN ANNEX A.  IN NO EVENT SHALL THE NUMBER OF
SHARES REQUIRED TO BE DELIVERED BY COUNTERPARTY IN CONNECTION WITH SUCH A SHARE
SETTLEMENT EXCEED THE NUMBER OF RESERVED SHARES (AS DEFINED IN THE SUPPLEMENTAL
CONFIRMATION).


18.           AGREEMENT IN RESPECT OF ADJUSTMENTS; AGREEMENT IN RESPECT OF
DIVIDENDS.  IN DETERMINING ANY ADJUSTMENT IN RESPECT OF ANY TRANSACTION PURSUANT
TO ARTICLE 11 OR ARTICLE 12 OF THE EQUITY DEFINITIONS, THE CALCULATION AGENT
SHALL MAKE SUCH ADJUSTMENTS WITHOUT REGARD TO CHANGES IN EXPECTED DIVIDENDS
SINCE THE TRADE DATE FOR SUCH TRANSACTION. FOR THE AVOIDANCE OF DOUBT, IF AN
EARLY TERMINATION DATE OCCURS IN RESPECT OF ANY TRANSACTION AS A RESULT OF AN
ADDITIONAL TERMINATION EVENT OF THE TYPE DESCRIBED IN THE SECOND PARAGRAPH
OPPOSITE “ADDITIONAL TERMINATION EVENT(S)” ABOVE, THE RELEVANT PARTY’S LOSS FOR
PURPOSES OF SECTION 6(E) OF THE AGREEMENT IN RESPECT OF SUCH ADDITIONAL
TERMINATION EVENT SHALL BE DETERMINED WITHOUT REGARD TO THE DIFFERENCE BETWEEN
SUCH EXTRAORDINARY DIVIDEND GIVING RISE TO SUCH ADDITIONAL TERMINATION EVENT AND
THE EXPECTED DIVIDEND AS OF THE TRADE DATE FOR SUCH TRANSACTION.


19.           CLAIM IN BANKRUPTCY.  GS&CO. ACKNOWLEDGES AND AGREES THAT THIS
CONFIRMATION IS NOT INTENDED TO CONVEY TO IT RIGHTS WITH RESPECT TO THE
TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF
COUNTERPARTY’S BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT
THE PRECEDING SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN DURING
COUNTERPARTY’S BANKRUPTCY TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY
COUNTERPARTY OF ANY OF ITS OBLIGATIONS UNDER THIS CONFIRMATION OR THE AGREEMENT.

13


--------------------------------------------------------------------------------



20.           GENERAL OBLIGATIONS LAW OF NEW YORK.  WITH RESPECT TO EACH
TRANSACTION, (I) THIS MASTER CONFIRMATION, TOGETHER WITH THE RELATED
SUPPLEMENTAL CONFIRMATION IS A “QUALIFIED FINANCIAL CONTRACT”, AS SUCH TERM IS
DEFINED IN SECTION 5-701(B)(2) OF THE GENERAL OBLIGATIONS LAW OF NEW YORK (THE
“GENERAL OBLIGATIONS LAW”); (II) SUCH SUPPLEMENTAL CONFIRMATION CONSTITUTES A
“CONFIRMATION IN WRITING SUFFICIENT TO INDICATE THAT A CONTRACT HAS BEEN MADE
BETWEEN THE PARTIES” HERETO, AS SET FORTH IN SECTION 5-701(B)(3)(B) OF THE
GENERAL OBLIGATIONS LAW; AND (III) THIS MASTER CONFIRMATION, TOGETHER WITH THE
RELATED SUPPLEMENTAL CONFIRMATION, CONSTITUTES A PRIOR “WRITTEN CONTRACT” AS SET
FORTH IN SECTION 5-701(B)(1)(B) OF THE GENERAL OBLIGATIONS LAW, AND EACH PARTY
HERETO INTENDS AND AGREES TO BE BOUND BY THIS MASTER CONFIRMATION AND THE
RELATED SUPPLEMENTAL CONFIRMATION.


21.           GOVERNING LAW.  THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION AND  EACH SUPPLEMENTAL CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAWS DOCTRINE).


22.                               OFFICES.


(A)           THE OFFICE OF GS&CO. FOR EACH TRANSACTION IS:  ONE NEW YORK PLAZA,
NEW YORK, NEW YORK 10004.


(B)           THE OFFICE OF COUNTERPARTY FOR EACH TRANSACTION IS:  7601 PENN
AVENUE, SOUTH
RICHFIELD, MN 55423.


23.           ARBITRATION.  THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH
SUPPLEMENTAL CONFIRMATION ARE SUBJECT TO THE FOLLOWING ARBITRATION PROVISIONS:


(A)           ALL PARTIES TO THIS CONFIRMATION ARE GIVING UP THE RIGHT TO SUE
EACH OTHER IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED
BY THE RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.


(B)           ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S
ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.


(C)           COUNTERPARTY AGREES THAT ANY AND ALL CONTROVERSIES THAT MAY ARISE
BETWEEN COUNTERPARTY AND GS&CO., INCLUDING, BUT NOT LIMITED TO, THOSE ARISING
OUT OF OR RELATING TO THE AGREEMENT OR ANY TRANSACTION HEREUNDER, SHALL BE
DETERMINED BY ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC.
(“NYSE”) OR NASD DISPUTE RESOLUTION (“NASD-DR”), OR, IF THE NYSE AND NASD-DR
DECLINE TO HEAR THE MATTER, BEFORE THE AMERICAN ARBITRATION ASSOCIATION, IN
ACCORDANCE WITH THEIR ARBITRATION RULES THEN IN FORCE.  THE AWARD OF THE
ARBITRATOR SHALL BE FINAL, AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED
IN ANY COURT, STATE OR FEDERAL, HAVING JURISDICTION.


(D)           THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS
AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.


(E)           THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR
AWARD.


(F)            THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF
ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, UNLESS
COUNTERPARTY IS A MEMBER OF THE ORGANIZATION SPONSORING THE ARBITRATION
FACILITY, IN WHICH CASE ALL ARBITRATORS MAY BE AFFILIATED WITH THE SECURITIES
INDUSTRY.


(G)           THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR
BRINGING A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.


(H)           THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED,
AND ANY AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS CONFIRMATION.

14


--------------------------------------------------------------------------------



(I)            NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO
ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST
ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE CLASS ACTION OR WHO IS A MEMBER
OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY
CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS
CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III) COUNTERPARTY IS
EXCLUDED FROM THE CLASS BY THE COURT.

(j)            Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein.”


24.           COUNTERPARTS.        THIS MASTER CONFIRMATION MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY PARTY HERETO MAY EXECUTE THIS MASTER CONFIRMATION BY SIGNING
AND DELIVERING ONE OR MORE COUNTERPARTS.

15


--------------------------------------------------------------------------------


EXECUTION COPY

 

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

/s/ Debra Tageldein

 

 

Authorized Signatory

 

 

 

Agreed and Accepted By:

 

 

 

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

/s/ Ryan D. Robinson

 

 

 

Name:

Ryan D. Robinson

 

Title:

Senior Vice President and Chief Financial Officer –  New Growth Platforms

 


--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

To:

 

Best Buy Co., Inc. 7601 Penn Avenue South Richfield, MN 55423

 

 

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

 

 

Subject:

 

Uncollared Accelerated Stock Buyback

 

 

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

 

 

Date:

 

June 26, 2007

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Best Buy Co., Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 26, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

 

[               ]

 

 

 

Forward Price Adjustment Amount:

 

USD[           ]

 

 

 

Valuation Period Start Date:

 

The first Exchange Business Day immediately following the Hedge Period End Date
(the “Reference Date”) of the Collared Accelerated Buyback transaction between
Counterparty and GS&Co. with a trade date of [               ]

 

 

 

Scheduled Termination Date:

 

[           ]

 

 

 

First Acceleration Date:

 

[           ]

 

 

 

Prepayment Amount:

 

USD[            ]

 

 

 

Prepayment Date:

 

[            ]

 

 

 

Initial Shares:

 

A number of Shares equal to [         ]% of the Prepayment Amount divided by the
Hedge Period Reference Price; provided that if GS&Co. is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares shall be
reduced to such number of Shares that GS&Co. is able to so borrow or otherwise
acquire.

 

A-1


--------------------------------------------------------------------------------


 

 

 

Hedge Period Reference Price:

 

The Hedge Period Reference Price set forth in the Trade Notification delivered
under the Collared Accelerated Buyback transaction between Counterparty and
GS&Co. with a trade date of [              ]

 

 

 

Initial Share Delivery Date:

 

The date that is [        ] Exchange Business Days immediately after the
Reference Date.

 

 

 

Ordinary Dividend Amount:

 

[With respect to the quarterly dividend of the Issuer for the fiscal quarter of
the Issuer beginning [            ], which is payable on [           ] to
shareholders of record as of the close of business on
[              ], USD[             ].  For any fiscal quarter of the Issuer
thereafter,] USD[          ].

 

 

 

Termination Price:

 

USD[            ] per Share

 

 

 

Additional Relevant Days:

 

The [              ] Exchange Business Days immediately following the later of
the last day of the Calculation Period or, if applicable, any settlement date
pursuant to the terms of Annex A.

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

4.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

A-2


--------------------------------------------------------------------------------


 

Yours sincerely,

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

Agreed and Accepted By:

 

 

 

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

A-3


--------------------------------------------------------------------------------


ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.             The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

Settlement Currency:

 

USD

 

 

 

Settlement Method Election:

 

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method

 

 

Election Date:

 

The earlier of (i) the Scheduled Termination Date and (ii) the Accelerated
Termination Date, as the case may be.

 

 

 

Default Settlement Method:

 

Physical Settlement

 

 

 

Forward Cash Settlement

 

 

Amount:

 

The Number of Shares to be Delivered multiplied by the Settlement Price.

 

 

 

Settlement Price:

 

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 

 

 

Settlement Valuation Period:

 

A number of Scheduled Trading Days selected be GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Termination Date or, in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

 

Cash Settlement

 

 

Payment Date:

 

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 

 

 

Net Share Settlement

 

 

Procedures:

 

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

2.             Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a

1


--------------------------------------------------------------------------------


value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to GS&Co. (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.

3.             Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:

(a)           a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with, and declared effective by, the Securities and Exchange Commission under
the Securities Act on or prior to the date of delivery, and no stop order shall
be in effect with respect to the Registration Statement; a printed prospectus
relating to the Registered Settlement Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to GS&Co., in
such quantities as GS&Co. shall reasonably have requested, on or prior to the
date of delivery;

(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co. in its reasonable discretion;

(c)           as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its reasonable discretion; and

(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance reasonably satisfactory to GS&Co.,
which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates.

4.             If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:

(a)           all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b)           as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and

(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all reasonable fees and expenses in
connection with such resale, including all reasonable fees and expenses of one
counsel for GS&Co., and shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

2


--------------------------------------------------------------------------------


5.             GS&Co., itself or through an affiliate (the “Selling Agent”) or,
with the consent of Counterparty, any underwriter(s), will sell all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to GS&Co. pursuant
to paragraph 6 below commencing on the Net Share Settlement Date and continuing
until the date on which the aggregate Net Proceeds (as such term is defined
below) of such sales, as determined by GS&Co., is equal to the absolute value of
the Forward Cash Settlement Amount (such date, the “Final Resale Date”).  If the
proceeds of any sale(s) made by GS&Co., the Selling Agent or any underwriter(s),
net of any fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with carrying charges and expenses incurred
in connection with the offer and sale of the Shares (including, but without
limitation to, the covering of any over-allotment or short position (syndicate
or otherwise)) (the “Net Proceeds”) exceed the absolute value of the Forward
Cash Settlement Amount, GS&Co. will refund, in U.S. Dollars, such excess to
Counterparty on the date that is three (3) Business Days immediately following
the Final Resale Date, and, if any portion of the Settlement Shares remains
unsold, GS&Co. shall return to Counterparty on that date such unsold Shares.

6.             If the Calculation Agent determines that the Net Proceeds
received from the sale of the Registered Settlement Shares or Unregistered
Settlement Shares or any Makewhole Shares, if any, pursuant to this paragraph 6
are less than the absolute value of the Forward Cash Settlement Amount (the
amount in U.S. Dollars by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the Deficiency
Determination Date (the “Makewhole Notice Date”) deliver to GS&Co., through the
Agent, a notice of Counterparty’s election that Counterparty shall either (i)
pay an amount in cash equal to the Shortfall on the day that is one (1) Business
Day after the Makewhole Notice Date, or (ii) deliver additional Shares.  If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall.  Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.

7.             Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A – B

Where

 

A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

 

 

 

 

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

“Reserved Shares” means 100 million Shares.

3


--------------------------------------------------------------------------------